DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2012/0083575 (herein Hustad).
It is noted that claims 18-20 are product-by-process claims where the phrase starting with “prepared by the process according to claim 15” in claim 18 is a process step in a product claim.  Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP  §2113.  In the instant case, the product is claimed not the catalyst.  Hustad discloses an identical multiblock copolymer comprising two blocks, one of which is ethylene (paragraph 6) and other comonomers different in segments/blocks by comonomer content (paragraphs 22-23).  Also see examples.  In the alternative, the copolymer would obviously be present once the Hustad process is performed.
As to claim 19, the Mw/Mn (PDI) is 1.8 to 2.5.  See paragraph 21 and examples (e.g. example 3).
As to claim 20, the melt index (190/2.16, see paragraph 113 for conditions of I2) is 0.01 to 10 (paragraph 92), which substantially overlaps the claimed range.  Also see the examples, with an I2 of 0.81, etc. (example 3 in table 3).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 12 and 14-15 of U.S. Patent No. 10,968,289.  
Although the claims at issue are not identical, they are not patentably distinct from each other.
Patented claim 1 has the same second polymerization procatalyst as in claim 1.   Patented claim 12 discloses that the catalyst is utilized in a chain shuttling process, thus a chain shuttling agent is implied.  Further, see patented claim 15 teaching a chain transfer agent.  As to the first polymerization procatalyst, patented claim 6 lists multiple procatalysts.  One would have been motivated to utilize two of the procatalysts (thus reading on the first and second) because each is taught as suitable and are specifically mentioned in a list.  Therefore, it would have been obvious to have selected two of the procatalysts and thereby arrive at the claimed invention because each is taught as suitable.
As to claim 2, see patented claim 14.
As to claim 3, see patented claim 2.
As to claim 4, see patented claim 3.
As to claim 5, see patented claim 4.
As to claim 6, see patented claim 5.
As to claim 7-9, see patented claim 6.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 10 and 12 of U.S. Patent No. 10,919,995.  
Although the claims at issue are not identical, they are not patentably distinct from each other.
Patented claim 1 has the same second polymerization procatalyst as in claim 1.   See patented claim 12 teaching a chain transfer (shuffling) agent.  As to the first polymerization procatalyst, patented claim 5 lists multiple procatalysts.  One would have been motivated to utilize two of the procatalysts (thus reading on the first and second) because each is taught as suitable and are specifically mentioned in a list.  Therefore, it would have been obvious to have selected two of the procatalysts and thereby arrive at the claimed invention because each is taught as suitable.
As to claim 2, see patented claim 12.
As to claim 3, see patented claim 10.
As to claims 4-9, see patented claim 5.


Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 17 and 18 of U.S. Patent No. 10,975,172.  
Although the claims at issue are not identical, they are not patentably distinct from each other.
Patented claim 1 has the same second polymerization procatalyst as in claim 1.   See patented claim 18 teaching a chain transfer (shuffling) agent.  As to the first polymerization procatalyst, patented claim 7 lists multiple procatalysts.  One would have been motivated to utilize two of the procatalysts (thus reading on the first and second) because each is taught as suitable and are specifically mentioned in a list.  Therefore, it would have been obvious to have selected two of the procatalysts and thereby arrive at the claimed invention because each is taught as suitable.
As to claim 2, see patented claim 17.
As to claims 3-9, see patented claim 7.

Allowable Subject Matter
Claims 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Kretschmer et al. 2007 cited in the IDS filed 01/24/20 under NPL 4 and 5 teaches a proctalyst substantially identical to claimed formula I with the proviso that Q5 and Q6 are different.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340.  The examiner can normally be reached on M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARK S KAUCHER/Primary Examiner, Art Unit 1764